UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2012 Congress Large Cap Growth Fund Semi-Annual Letter to Mutual Fund Shareholders For the period January 1, 2012 to June 30, 2012 Dear Shareholder: Performance Highlights: For the 6 month period from January 1, 2012 to June 30, 2012, the Fund’s Retail and Institutional shares both produced returns of +8.62% compared with +9.49 % for the Standard & Poor’s 500 Index and +10.08% for the Russell 1000 Growth Index. Market Commentary: The first quarter of this year was marked by broad optimism. Earnings growth was strong (up 14% in the fourth quarter as measured by the S&P 500® Index) and concerns regarding the Euro were relegated to the back pages.Optimism began to fade in April however and fell off a cliff in May with most stock market indicators down over 6%.The cause was renewed fears that the Eurozone was facing an imminent break up and that an economic slowdown in China and other developing regions were escalating into a broader recession.Calmer heads have since prevailed and the market returns were solidly positive in June. Depending on one’s view, European political leaders continue to either kick the proverbial can down the road or make halting progress on restructuring the Eurozone pact.It may take another year or longer before a workable solution is found. This summer represents the third year in a row with these Euro concerns. As such, Europe remains an economic albatross.Behind the scenes, however, companies have learned to adapt to this uncertainty and have exhibited steady if unspectacular growth. Domestically the US economy continues to advance at a subdued rate of about 2%.The underpinnings appear to be improving.Our financial sector is stronger than it was a few years ago and stronger than the European counterparts. Employment trends continue to improve slowly with the latest figures indicating that compensation increased at 3.3% during the second quarter.Importantly, housing appears to finally have stabilized.Housing starts in June were higher than at any point since 2008 and the inventory of houses for sale is at the lowest level since 1963, when these records were first recorded. The lack of housing inventory could indicate that house prices have bottomed, especially since household formations are on an uptrend.Longer term, the resurgence in domestic oil and gas production helps alleviate our dependence on foreign energy.It also makes the US more attractive to industries and companies that utilize large quantities of energy in the manufacturing or development process. 1 Portfolio Commentary: The information technology sector remains the largest sector in the portfolio at 28%.Through June 30, the technology and financial sectors were the best performing areas of the portfolio.Apple, the single largest holding, was up greater than 40% while Teradata, a data warehouse company, returned over 50%.Financial stocks in general were very strong over the past six months.American Tower completed its conversion to real estate investment trust (REIT) status and along with Capital One Financial returned over 25%.Energy, at 9% of the portfolio, was the weakest sector as both natural gas and oil prices declined during the period.Given the increased economic uncertainty and higher than average multiples we sold Fastenal, Starbucks and Cerner realizing gains on all three.The replacements included Travelers, Agilent Technologies, and Johnson & Johnson. In Closing: The Fund’s portfolio is valued at $17,545,737 as of June 30, 2012.Thank you for your continued confidence. We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Alfred A. Lagan, CFA Gregg A. O’Keefe, CFA Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers.In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investment in this report. A basis point is one hundredth of a percentage point (0.01%). Congress Large Cap Growth Fund is distributed by Quasar Distributors, LLC 2 CONGRESS LARGE CAP GROWTH FUND SECTOR ALLOCATION at June 30, 2012 (Unaudited) Sector Allocation Percent of Net Assets Information Technology % Consumer Discretionary % Industrials % Consumer Staples % Financials % Energy % Materials % Health Care % Cash* % Net Assets % * Cash Equivalents and Liabilities in Excess of Other Assets. EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) As a shareholder of the Congress Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution and/or service fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the example, together with the amount you invested, to estimate the 3 CONGRESS LARGE CAP GROWTH FUND EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) (Continued) expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/12 6/30/12 1/1/12 – 6/30/12 Retail Class Actual $5.19* Retail Class Hypothetical (5% return before expenses) $5.02* Institutional Class Actual $3.89** Institutional Class Hypothetical (5% return before expenses) $3.77** * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.00%, (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of0.75%, (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year period). 4 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 97.4% Banks: 2.5% BB&T Corp. $ Capital Goods: 6.9% Deere & Co. Roper Industries, Inc. United Technologies Corp. Chemical Manufacturing: 5.2% Johnson & Johnson Monsanto Co. Consumer Durables & Apparel: 4.1% Coach, Inc. V.F. Corp. Consumer Services: 2.1% McDonald’s Corp. Diversified Financials: 1.9% Capital One Financial Corp. Energy: 8.9% Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing: 2.2% Walgreen Co. Food, Beverage & Tobacco: 7.1% The Coca Cola Co. Kraft Foods, Inc. - Class A Mead Johnson Nutrition Co. Health Care Equipment & Services: 4.5% Becton, Dickinson and Co. Intuitive Surgical, Inc.* Household & Personal Products: 2.5% Colgate- Palmolive Co. Insurance: 2.4% The Travelers Companies, Inc. Materials: 4.6% E.I. DuPont de Nemours & Co. Praxair, Inc. Other Information Services: 2.3% Google, Inc.* Retailing: 6.6% Dollar Tree, Inc.* The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.2% Arm Holdings PLC - ADR Software & Services: 10.3% Accenture PLC Check Point Software Technologies Ltd.* International Business Machines Corp. Teradata Corp.* The accompanying notes are an integral part of these financial statements. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Continued) Shares Value Technology Hardware & Equipment: 13.5% Agilent Technologies, Inc. $ Apple, Inc.* Cisco Systems, Inc. EMC Corp.* QUALCOMM, Inc. Telecommunication Services: 2.7% American Tower Corp. Transportation: 4.9% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $14,613,331) SHORT-TERM INVESTMENT: 2.4% Money Market Fund: 2.4% Invesco Short-Term Prime Portfolio - Institutional Class, 0.080% (a) TOTAL SHORT-TERM INVESTMENT (Cost $424,558) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $15,037,889) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR – American Depository Receipt (a) 7-day yield as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 (This Page Intentionally Left Blank.) 7 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS: Investments in securities, at value (Cost $15,037,889) (Note 2) $ Cash Receivables: Dividends and interest Fund shares sold Due from advisor, net Prepaid expenses Total assets LIABILITIES: Payables: Currency payable 8 Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation on investments Net unrealized appreciation on foreign currency transactions 14 Net assets $ Retail Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Dividends (net of $557 foreign withholding tax) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Distribution fees Audit fees Registration fees Miscellaneous expenses Chief Compliance Officer fees Reports to shareholders Custody fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments & foreign currency Change in net unrealized depreciation on investments ) Change in net unrealized appreciation on foreign currency transactions 14 Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2012 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized (depreciation) appreciation on investments ) Change in net unrealized appreciation on foreign currency transactions 14 — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) Net (decrease) increase in net assets derived from net change in outstanding shares - Institutional Class (a) ) Total (decrease) increase in net assets from capital share transactions ) Total (decrease) increase in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 10 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $410, respectively. Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Shares Value Shares Value Institutional Class Shares sold — $ — $ Shares issued in reinvestment of distributions — — Shares redeemed ) ) (1 ) ) Net increase ) $ ) $ The accompanying notes are an integral part of these financial statements. 11 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended Period June 30, Year Ended Ended December 31, December 31, (Unaudited) 2009* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income ** ** ** Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — ) ) ) Paid-in capital from redemption fees (Note 2) — —
